Title: IV. Response of Little Turtle, [7 January 1802]
From: Little Turtle
To: Jefferson, Thomas


            
              Father
              [7 Jan. 1802]
            
            I now thank you for what you have said to us, I am also authorised to give you the thanks of my Brother Chiefs.
            We have come a great distance to see you in order to make such arrangements with you as would be of service to your red children.
            
            We are happy to find our expectations have been realised, what you have said to us shall be collected in our hearts & taken home and there communicated to your Red Children.
          